Citation Nr: 0720961	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-38 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected residuals of left ankle fracture, status 
post open reduction and internal fixation (ORIF).

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected incisional neuroma residuals of ORIF of the 
left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, the RO continued the 20 
percent rating for service-connected residuals of left ankle 
fracture and a 10 percent rating for an incisional neuroma 
residual of a left ankle open reduction and internal fixation 
(ORIF).  

In November 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) must be fulfilled by 
VA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A 
remand is required in this case in order to fulfill the VA's 
duty to assist as set forth at 38 C.F.R. § 3.159 (2006).

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision. See 38 C.F.R. § 3.159.  
VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, the Board notes that the veteran was last 
examined in relation to his increased rating claims in June 
2003.  He is currently rated at 20 percent for service-
connected residuals of left ankle fracture, status post ORIF 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  He is also 
rated at 10 percent for service-connected incisional neuroma 
of the left ankle under 38 C.F.R. § 4.118, Diagnostic Code 
7804.  A review of the September 2005 statement of the case 
and the January 2006 supplemental statement of the case 
reveals that the veteran was never provided with the rating 
criteria for his scar (38 C.F.R. § 4.118).  This has resulted 
in a procedural defect that must be addressed by the AMC/RO.

In November 2006, the veteran testified that he received 
ongoing treatment for his left ankle disabilities from the 
San Antonio, Texas VA Medical Center (VAMC).  He reported 
having altered gait, difficulty walking, running, and 
climbing stairs.  He reported left ankle instability, 
swelling, limited ankle rotation, and use of a leather strap 
brace.  The veteran complained of foot drop sensation on 
ambulation.  The veteran indicated that after a full course 
of cortisone shots, his doctors have recommended ankle fusion 
to treat his degenerative joint disease in the left ankle.  

With regard to the left ankle neuroma, the veteran testified 
that the 9-inch scar from the ORIF was now very tender and 
painful to palpation and on motion.  He stated that that skin 
pulls when he moves his left ankle.  In this case, it appears 
that the ORIF scar causes limitation of motion of the left 
ankle, and as such, the RO should schedule the veteran for a 
VA scars examination in order to determine whether a rating 
in excess of 10 percent is warranted. 

Given the complaints of worsening of the veteran's left ankle 
disabilities, the Board finds that contemporaneous 
examinations would be helpful.  Moreover, it appears that 
there are more recent records of ongoing VA treatment that 
are potentially relevant to these claims.  The Board finds 
additional development is required prior to appellate review.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim, including the 
requirements to establish a higher degree of disability and 
the effective date of an award.  As this case must be 
remanded for other reasons, the RO now has the opportunity to 
provide the veteran proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a higher 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  He is to be given 
an adequate amount of time to respond. 
The RO must send the veteran notice of 
the current versions of Diagnostic Codes 
7801, 7802, 7804, and 7805. 38 C.F.R. § 
4.118 (2006).

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for the left 
ankle disorder since June 2006.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for a 
VA orthopedic examination for opinions as 
to the current nature and severity of his 
service-connected residuals of left ankle 
fracture status post ORIF disability.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.

The physician should express opinions 
concerning whether pain to the left ankle 
could significantly limit functional 
ability during flare-ups or on repeated 
use over a period of time.  These 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  If the 
examiner is unable to make such 
determinations, it should be so indicated 
on the record.  The examiner should also 
provide information as to the neuroma 
scar, whether it is tender, painful, 
adherent to the underlying tissue, hyper 
-or hypo-pigmented; has unusual texture; 
the length and width of the scar; whether 
it is indurated and inflexible, and the 
surface contour.  Further, any functional 
limitation caused by the scarring or 
other observed manifestations of the 
service-connected left ankle disabilities 
are to be noted.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The supplemental statement of 
the case is to include the diagnostic 
criteria for skin disorders.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


